DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-19, 21 and 22 in the reply filed on 15 April 2022 is acknowledged.  The traversal is on the ground(s) that in view of the present amendment, all groups share a special technical feature that makes a contribution over Li.  This is not found persuasive because a special technical feature that makes a contribution over the prior art does not presently exist, as detailed in the rejection of record, provided below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 12 is objected to because of the following informalities:  Line 3 from Claim 12 recites “of a trapped contend of interest”.  This appears to merely be a typographical error, where the examiner suspects the intent of the applicant was to have this portion of the claim recite “of a trapped content of interest” and will be examined on the merits as such.   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0699887 A2 (hereinafter “Massariol”).Regarding claim 1 	Massariol teaches an antiballistic structure (metamaterial unit) 102 comprising a cellular panel (matrix) 106 comprising a plurality of unit-cells 107, at least one void within at least one unit-cell of the plurality of unit cells 107, and a rigid little ball (content of interest) 104, either hollow or solid, being housed in each cell 107 (content of interest trapped within the at least one void) (abstract, page 5, lines 8-18, and Figures 4 and 5).  Massariol teaches each little ball 104 is enclosed but loose in its cell 107 (page 5, lines 21-25), which corresponds to the content of interest is freely moveable within the at least one void. 	Massariol teaches a plurality of rigid elements, also referred to as rigid little balls 104, are means for absorbing the energy and unstabilizing the incidental projectiles in response to the impact of the projectiles on said elements and the elastic deformation of the matrix (page 3, lines 8-12), which corresponds to providing a respective unit-cell with an intended predetermined property associated with the presence of the content of interest within the at least one void.Regarding claim 6 	In addition, Massariol teaches the little ball (content of interest) 104 comprises a rigid material (at least one rigid structure) (page 5, lines 14-18).Regarding claim 7 	In addition, Massariol teaches the rigid material includes ferrous alloys (rigid structure being magnetic) (page 4, lines 42-45).Regarding claim 8 	In addition, Massariol teaches the antiballistic structure is used in armor (page 3, lines 18-29).Regarding claim 9 	In addition, Massariol teaches the cellular panel (matrix) 106 comprises an elastically deformable laminar matrix which supports the plurality of rigid elements located on the front face of the panel (page 5, lines 14-18), which corresponds to a brittleness of the at least one rigid structure being greater than that of the at least one unit-cell such that the rigid structure is crushable upon deformation of the matrix under the influence of external forces while the matrix remains intact.Regarding claim 22 	In addition, the limitations from claim 22 are considered to be inherent to the rigid little ball (content of interest) 104 which is taught by Massariol as including different materials (page 4, lines 42-45) because claim 22 appears to merely describe natural states of matter (temperature ranges which yield a material being in a liquid state, and being in a gas state, where the gas state provides a pressure within the volume into which it is confined, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Massariol as applied to claim 1 above, and further in view of WO 2015/109359 A1 (hereinafter “Xie”).Regarding claims 3, 15 and 19 	The limitations for claim 1 have been set forth above.  In addition, Massariol does not explicitly teach the little balls (content of interest) 104 is or comprises a fluid, or where at least part of the matrix voids is networked by a plurality of void channels formed in the matrix, thereby allowing passage of the content of interest from one void to another through the void channels. 	Xie teaches a structured porous metamaterial comprising a three-dimensional matrix having voids (abstract).  Xie teaches the voids can include at least one fluid, preferably at least one liquid (paragraph [0034]).  Xie teaches where the voids hold a fluid, it is preferred for the geometry of the voids in the base unit is configured to allow the fluid flow through the voids in the matrix.  In some applications of the metamaterial of the present invention, filling such voids with a fluid where the fluid acts as a dampening mechanism (paragraph [0035]), which corresponds to at least part of the matrix voids are networked by a plurality of void channels formed in the matrix, thereby allowing passage of the content of interest from one void to another through the void channels. 	Massariol and Xie are analogous inventions in the field of metamaterials.  It would have been obvious to one skilled in the art at the time of the invention to modify the cellular panel (matrix) 106 and unit-cells (voids) 107 of Massariol with the fluid and the geometry of the voids of Xie to provide a dampening mechanism to the antiballistic structure (metamaterial unit). 	It is noted the structure of the antiballistic structure (metamaterial unit) from the combination of Massariol and Xie (there being a fluid or liquid as a content of interest within the unit cells), as detailed above, is considered to correspond to the claimed feature from claim 19 which requires the content of interest being configured to spill out of the at least one void in response to the at least one unit-cell being damaged.Regarding claims 10 and 11 	The limitations for claim 1 have been set forth above.  As previously noted, Massariol teaches the little balls (content of interest) 104 are rigid elements or structures which provide means for absorbing the energy and unstabilizing the incidental projectiles in response to the impact of the projectiles on said elements and the elastic deformation of the matrix (page 3, lines 8-12). 	Massariol does not explicitly teach the content of interest is or comprises at least one type of fluid and at least one rigid structure, or the content of interest trapped in an at least one void differs in type from at least another content of interest trapped in at least another void. 	Xie teaches a structured porous metamaterial comprising a three-dimensional matrix having voids (abstract).  Xie teaches the voids can include at least one fluid, preferably at least one liquid (paragraph [0034]).  Xie teaches where the voids hold a fluid, it is preferred for the geometry of the voids in the base unit is configured to allow the fluid flow through the voids in the matrix.  In some applications of the metamaterial of the present invention, filling such voids with a fluid where the fluid acts as a dampening mechanism (paragraph [0035]), which corresponds to at least part of the matrix voids are networked by a plurality of void channels formed in the matrix, thereby allowing passage of the content of interest from one void to another through the void channels. 	Massariol and Xie are analogous inventions in the field of metamaterials.  It would have been obvious to one skilled in the art at the time of the invention to modify the cellular panel (matrix) 106 and unit-cells (voids) 107 of Massariol with the fluid and the geometry of the voids of Xie to provide a dampening mechanism to the antiballistic structure (metamaterial unit). 	Moreover, it further would have been obvious to a person having ordinary skill in the art to include each of the rigid little balls (content of interest) 104 disclosed by Massariol and/or the fluid disclosed by Xie in each of the voids or in separate voids within the antiballistic structure to tailor a desired combination of a projectile energy absorption and a dampening mechanism to said antiballistic structure.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Massariol and Xie as applied to claim 3 above, and further in view of United States Patent Application Publication No. US 2010/0080971 (hereinafter “Neal”).Regarding claim 4 	The limitations for claim 3 have been set forth above.  In addition, the combination of Massariol and Xie does not explicitly teach the fluid is non-Newtonian.  	Neal teaches an impact and sharp implement resistant protective armor (abstract).  Neal teaches an example of an energy absorbing light weight material is a material composed of a shear thickening silicone dilatant (non-Newtonian fluid), fluid or putty, where such materials will exhibit a resistive load under deformation or high or elevated strain rates which will increase with the rate of deformation due to the impact.  These types of shear thickening materials actually have viscously low flow rates of strain deformation until an elevated strain rate increases the viscosity where they become substantially stiff or rigid and inelastic under to attenuate the energy (paragraph [0031]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the fluid of Xie with the shear thickening fluid material disclosed by Neal to increase the viscosity of the fluid to improve energy attenuation.Regarding claim 5 	In addition, Massariol teaches the antiballistic structure is used in armor (page 3, lines 18-29).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Massariol as applied to claim 1 above, in view of Xie, and further in view of Neal.Regarding claim 18 	The limitations for claim 1 have been set forth above.  In addition, Massariol does not explicitly teach the little balls (content of interest including a substance) 104 comprises a fluid and a substance.  	Xie teaches a structured porous metamaterial comprising a three-dimensional matrix having voids (abstract).  Xie teaches the voids can include at least one fluid, preferably at least one liquid (paragraph [0034]).  Xie teaches where the voids hold a fluid, it is preferred for the geometry of the voids in the base unit is configured to allow the fluid flow through the voids in the matrix.  In some applications of the metamaterial of the present invention, filling such voids with a fluid where the fluid acts as a dampening mechanism (paragraph [0035]), which corresponds to at least part of the matrix voids are networked by a plurality of void channels formed in the matrix, thereby allowing passage of the content of interest from one void to another through the void channels. 	Massariol and Xie are analogous inventions in the field of metamaterials.  It would have been obvious to one skilled in the art at the time of the invention to modify the cellular panel (matrix) 106 and unit-cells (voids) 107 of Massariol with the fluid and the geometry of the voids of Xie to provide a dampening mechanism to the antiballistic structure (metamaterial unit). 	Moreover, it further would have been obvious to a person having ordinary skill in the art to include each of the rigid little balls (content of interest) 104 disclosed by Massariol and/or the fluid disclosed by Xie in the voids within the antiballistic structure to yield a structure which exhibits each of the projectile energy absorption and dampening mechanism properties. 	The combination of Massariol and Xie does not explicitly teach the fluid and the substance have a rest state, whereby the metamaterial having one physical property when the fluid and the substance are in the rest state, wherein the fluid and the substance have a non-rest state, whereby the metamaterial having a second physical property when the fluid and the substance are in the non-rest state.	Neal teaches an impact and sharp implement resistant protective armor (abstract).  Neal teaches an example of an energy absorbing light weight material is a material composed of a shear thickening silicone dilatant (non-Newtonian fluid), fluid or putty, where such materials will exhibit a resistive load under deformation or high or elevated strain rates which will increase with the rate of deformation due to the impact.  These types of shear thickening materials actually have viscously low flow rates of strain deformation until an elevated strain rate increases the viscosity where they become substantially stiff or rigid and inelastic under to attenuate the energy (paragraph [0031]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the fluid of Xie with the shear thickening fluid material disclosed by Neal to increase the viscosity of the fluid to improve energy attenuation.	The use of the shear thickening fluid material, which changes viscosity upon application of a shear force, as disclosed by the combination of Massariol, Xie and Neal corresponds to the content of interest comprising a fluid and a substance, wherein the fluid and the substance have a rest state, whereby the metamaterial having one physical property when the fluid and the substance are in the rest state, wherein the fluid and the substance have a non-rest state, whereby the metamaterial having a second physical property when the fluid and the substance are in the non-rest state.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Massariol and Xie as applied to claim 19 above, and further in view of Neal.Regarding claim 21 	The limitations for claim 19 have been set forth above.  In addition, the combination of Massariol and Xie does not explicitly teach the content of interest is a lubricant configured to be applied on the metamaterial unit in response to the metamaterial unit being damaged. 	Neal teaches an impact and sharp implement resistant protective armor (abstract).  Neal teaches an example of an energy absorbing light weight material is a material composed of a shear thickening silicone dilatant, fluid or putty with particulate reinforcement additives such as lubricants, where such materials will exhibit a resistive load under deformation or high or elevated strain rates which will increase with the rate of deformation due to the impact.  These types of shear thickening materials actually have viscously low flow rates of strain deformation until an elevated strain rate increases the viscosity where they become substantially stiff or rigid and inelastic under to attenuate the energy (paragraph [0031]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the fluid of Xie with the shear thickening fluid material disclosed by Neal to increase the viscosity of the fluid to improve energy attenuation. 	The combination of Massariol, Xie and Neal correspond to the claimed limitation requiring a lubricant configured to be applied on the metamaterial unit in response to the metamaterial unit being damaged.
Allowable Subject Matter
Claims 12-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record Massariol, Xie, and Neal while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claims 12, 13, 16 or 17.  	Specifically, none of Massariol, Xie and/or Neal, when considered alone or in combination, teach or reasonably suggest the limitations from claim 1 when additionally considered in combination with either: 	wherein at least one void is contoured with a narrowing in a mid-portion thereof such that a passage or flow of a trapped contend of interest from a first void region into a second void region through said narrowing under the influence of a given force, is delayed due to the narrowing (claim 12); 	wherein the matrix comprises an embedded metallic wire coiled surrounding at least a portion of the at least one void (claim 13); 	wherein a connective element differing in its structure from that of the matrix, extends between a pair of neighboring voids and is connected at either of its remote ends to a non-fluidic content of interest trapped within each of said voids, respectively, such that the two rigid contents of interest are interconnected by the connective element (claim 16); or 	wherein the content of interest is an interlocking element, wherein the at least one void comprises one or more mating elements configured in size and shape to mate with the interlocking element upon relative movement between said interlocking element and said one or more mating elements, whereby application of a pressure beyond a predetermined threshold value on the matrix is configured to cause said relative movement to occur and thus interlock said interlocking element with said one or more mating element thereby maintaining the matrix in a deformed state even upon removal of said pressure (claim 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783